Per Curiam.
Defendant was convicted by a jury of first-degree criminal sexual conduct, sexual penetration while armed with a dangerous weapon, MCL 750.520(b)(1)(e); MSA 28.788(2)(l)(e), and armed robbery, MCL 750.529; MSA 28.797. He appeals and we reverse.
The complainant in this case testified that she and her husband had known defendant for four or five years. On October 9, 1979, at approximately 11 p.m., the complainant answered a knock at the door and found defendant, who said he had come to talk about a debt he owed complainant’s husband. The complainant’s husband was not at home, and she invited defendant in while she wrote down her husband’s phone number. As defendant was about to leave, he pulled out a knife, put it to the complainant’s throat, and subsequently forced her to perform a sexual act. Defendant also took some cash from the complainant’s purse. The entire episode took place in approximately 15 minutes.
In his opening statement, defense counsel told the jury that the complainant and her husband were framing defendant in retaliation for defendant’s nonpayment of a debt owed complainant and her husband arising out of a drug transaction between them. Defendant, testifying in his own behalf, explained to the jury how he had been lured to the complainant’s home on the night in question.
Defendant was allowed to testify in detail concerning the drug transaction which resulted in the debt owed complainant and her husband and also testified that complainant’s husband had been very persistent in attempting to collect the debt right up until the time of the alleged incident. Another witness testified that he was present during the *628alleged drug transaction and was allowed to relate those details which he could recall.
On cross-examination, complainant testified that she had no knowledge of any drug transactions between her husband and defendant and also stated that her husband had not engaged in drug activities for quite some time. Complainant’s husband testified that defendant did owe him some money, but that he could not recall how much or what the debt was for, and denied that he was involved in a drug transaction with defendant.
Defendant contends that the trial court improperly disallowed testimony concerning more recent drug activities on the part of complainant’s husband, which allowed the complainant’s husband to portray himself as completely out of the drug business, creating an impression that he was no longer interested in collecting a drug-related debt. The proffered testimony was intended to support defendant’s contention that the complainant had a motive for testifying falsely. As a general principle, a witness’s bias or prejudice may be shown by extrinsic evidence, since "particular conduct and circumstances form the only means practically available for effectively demonstrating the existence of bias”. 3A Wigmore, Evidence (Chadbourn Rev), § 948, p 784. There is no conflict between this rule and MRE 608(b). See, e.g., United States v Opager, 589 F2d 799, 801 (CA 5, 1979).
There seems little question that, since the case against defendant consisted almost entirely of complainant’s testimony, any possibility of the existence of a motive for testifying falsely should be presented to the jury. Of course, the trial court has wide discretion in determining how far afield the inquiry should go, and "has the responsibility for seeing that the sideshow does not take over the circus”. McCormick, Evidence (2d ed), § 41, p 81.
*629The inference defendant sought to establish by the excluded evidence was highly tenuous, and we believe that defendant was afforded sufficient opportunity to demonstrate the possibility that the prosecution’s chief witnesses may have had a motive for testifying falsely. There was no abuse of discretion by the trial court in excluding testimony concerning other drug activities of the complainant’s husband.
In his next issue, defendant would lead one to believe that at least four witnesses were allowed to repeat statements made by the complainant in an effort to show that she consistently told the same story. We find that complainant’s husband was the only witness to testify to the substance of a statement made by complainant. Nonetheless, the testimony of complainant’s husband was not admissible to prove the truth of defendant’s guilt, and in the absence of a defense claim of recent fabrication, it was inadmissible to bolster the credibility of the complainant by showing that her story had not varied from the time of the incident. People v Therrien, 97 Mich App 633; 296 NW2d 8 (1979).
The error of admitting the bolstering testimony was compounded by the prosecutor’s argument to the jury. While addressing the jury, the prosecutor implied that he was personally vouching for the credibility of the complainant, and improperly interjected extraneous matters in the case by attempting to appeal to the civic-mindedness of the jury.
Defense counsel’s failure to object is only one factor to consider. With our assessment of the efficacy of a cautionary instruction, under the circumstances here, the absence of an objection is not fatal, and further the error cannot be considered harmless. People v Wright (On Remand), 99 Mich App 801; 298 NW2d 857 (1980).
Reversed and remanded for a new trial.